                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                              NO. 5:19CR00271-001FL

UNITED STATES OF AMERICA,       )
                                )
                     Plaintiff, )
                                )
               v.               )
                                )
HENRY JOSEPH WHITE,             )                    ORDER TO UNSEAL
                                )
                    Defendant, )
                                )
               v.               )
                                )
LPL FINANCIAL,                  )
                                )
                    Garnishee. )


      Upon motion of the United States, it is hereby ORDERED that the

government=s Application for Writ of Garnishment [D.E. 3], the Writ of Garnishment

issued as its result along with the Instructions to Criminal Defendant, Clerk’s Notice

of Post-Judgment Garnishment, Right to Have Exemptions Designated, Objection to

Answer, and Request for Hearing [D.E. 7, 7-1], and the Answer of Garnishee [D.E. 8]

in the above-captioned case be unsealed.

      This the 28th day of August, 2019.


                                 ____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Court Judge
